DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019, 12/30/2020 and 02/02/2021 have been considered by the examiner.
There is no double patenting rejection over claims of U.S. patent no. US 10831408 B2 and US 10423358 B1 because the claims of present application are not anticipated by or obvious over the claims of U.S. patent no. US 10831408 B2 and US 10423358 B1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over
Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”) in view of Greer (US 20040236982 A1, “System and method for in-order queue draining”) and 

As per claim 1, Hariharasubrahmanian teaches a system comprising: instruction memory containing a set of instructions, wherein the set of instructions define how to generate outputs that represent one or more data packets, and wherein segments of the outputs are copied from first parts of respective instructions in the set of instructions; and an execution unit configured to obtain and execute the set of instructions (col. 2, lines 18-29, a system includes a memory configured to store instructions; data packets, data segments, a data packet including (copied) a segment of the data, a processor configured to execute the instructions).
However Hariharasubrahmanian does not explicitly teach a plurality of registers; retrieving, from the plurality of registers, a data packet header.
Greer in an analogous art teaches a plurality of registers; retrieving, from the plurality of registers, a data packet header (paragraph 34, retrieve the header packet from registers, a data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent with the teachings of Greer by including additionally a plurality of registers; retrieving, from the plurality of registers, a data packet header.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide information in the data packet header for data packet transmission.
Hariharasubrahmanian and Greer do not explicitly teach a first part of a data
packet payload and an increment value; applying the increment value to the first part of the data packet payload to generate a second part of the data packet payload; storing, in the plurality of 
SANKARAN in an analogous art teaches a first part of a data packet payload and an increment value; applying the increment value to the first part of the data packet payload to generate a second part of the data packet payload (paragraph 18, receive data packets, receiving a first data segment comprising a first data length value; forming a second data segment that comprises: payload data from the first data segment; added data (an increment value) that is equal in size to the added data length value; and a second data length value equal to a sum of the first data length value and the added data length value; paragraph 20, receive a dataset, modify the dataset by adding payload data, forwarding the modified dataset); storing, in the plurality of registers, the first part of the data packet payload with the increment value applied; and providing, as additional segments of the outputs, the data packet header, the first part of the data packet payload, and the second part of the data packet payload (paragraph 32, the message is modified based upon the packet modification operation, add header, a modified message is created and stored in memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent and Greer’s Patent Application Publication with the teachings of SANKARAN by including additionally a first part of a data packet payload and an increment value; applying the increment value to the first part of the data packet payload to generate a second part of the data packet payload; storing, in the plurality of registers, the first part of the data packet payload with the increment value applied; and providing, as additional segments of the outputs, the data packet header, the first part of the data packet payload, and the second part of the data packet payload.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 

As per claim 2, Hariharasubrahmanian, Greer and SANKARAN teach the additional limitations.
Hariharasubrahmanian teaches a processing element configured to generate, from the outputs, the one or more data packets (col. 2, lines 18-29, a processor, generate, data segments, data packets, data includes a number of segments in separate packets; a data packet including a segment of the data).

As per claim 6, Hariharasubrahmanian, Greer and SANKARAN teach the additional limitations.
SANKARAN teaches the first part of the data packet payload with the increment value applied and the increment value; applying the increment value to the first part of the data packet payload with the increment value applied to generate a third part of the data packet payload 
(paragraph 18, receive data packets, receiving a first data segment comprising a first data length value; forming a second data segment that comprises: payload data from the first data segment; added data (an increment value) that is equal in size to the added data length value; and a second data length value equal to a sum of the first data length value and the added data length value; paragraph 20, receive a dataset, modify the dataset by adding payload data, forwarding the modified dataset); storing, in the plurality of registers, the first part of the data packet payload with the increment value applied twice; and providing, as a further segment of the outputs, the first part of the data packet payload with the increment value applied twice (paragraph 32, the message is modified based upon the packet modification operation, a modified message is created and stored in memory).
Greer teaches retrieving, from the plurality of registers (paragraph 34, retrieve from registers).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”), Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”) as applied to claim 2 above, and further in view of
Jiang (US 9756154 B1, “High throughput packet state processing”).

As per claim 3, Hariharasubrahmanian, Greer and SANKARAN substantially teach the claimed invention described in claim 2 (as rejected above).
Hariharasubrahmanian teaches a first instruction of the set of instructions, a second instruction of the set of instructions, the first instruction, the second instruction, and all instructions therebetween (col. 2, lines 18-29, instructions; data packets).
However Hariharasubrahmanian, Greer and SANKARAN do not explicitly teach that a start of packet indication and an end of packet indication, and wherein the processing element is configured to generate an individual data packet from a combination of individual outputs. 
Jiang in an analogous art teaches that a start of packet indication and an end of packet indication, and wherein the processing element is configured to generate an individual data packet from a combination of individual outputs (col. 3, lines 18-26, a processing unit, data packets, start packet data, end packet data, data unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent Application Publication, SANKARAN’s Patent Application Publication with the teachings of Jiang by including additionally a start of packet indication and an end of packet indication, and wherein the processing element is configured to generate an individual data packet from a combination of individual outputs. 


As per claim 4, Hariharasubrahmanian, Greer, SANKARAN and Jiang teach the additional limitations.
Hariharasubrahmanian teaches that the processing element is coupled to two or more transceivers, and wherein the processing element also transmits the individual data packet by way of a first transceiver of the two or more transceivers (col. 4, lines 35-37, a processor; col. 4, lines 48-56, communication interface, transceiver, transmit data packets).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”), Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”) and Jiang (US 9756154 B1, “High throughput packet state processing”) as applied to claim 4 above, and further in view of Somer (US 6052362, “Ethernet repeater data path loopback”).

As per claim 5, Hariharasubrahmanian, Greer, SANKARAN and Jiang substantially teach the claimed invention described in claim 4 (as rejected above).
However Hariharasubrahmanian, Greer, SANKARAN and Jiang do not explicitly teach a packet capture mechanism configured to receive the individual data packet as transmitted by way of a second transceiver of the two or more transceivers, wherein a loopback cable connects the first transceiver to the second transceiver; and a validator software application configured to 
Somer in an analogous art teaches a packet capture mechanism configured to receive the individual data packet as transmitted by way of a second transceiver of the two or more transceivers, wherein a loopback cable connects the first transceiver to the second transceiver (col. 8, lines, 52-55, the transceiver, loopback, receives the test packet at the data input port and outputs the test packet at the data output port); and a validator software application configured to determine whether content of the individual data packet as captured matches the content of the individual data packet as generated (col. 13, lines 49-53, the data generator and checker circuit checks the data packet. If the test packet received by the data generator and checker circuit matches the original test packet generated by the data generator and checker circuit, then the selected data path is functioning properly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent Application Publication, SANKARAN’s Patent Application Publication and Jiang’s Patent with the teachings of Somer by including additionally a packet capture mechanism configured to receive the individual data packet as transmitted by way of a second transceiver of the two or more transceivers, wherein a loopback cable connects the first transceiver to the second transceiver; and a validator software application configured to determine whether content of the individual data packet as captured matches the content of the individual data packet as generated.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to verify that the data link is functioning properly.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”), Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”) as applied to claim 1 above, and further in view of
Zook (US 5671237, “Cyclical redundancy check method and apparatus”).

As per claim 7, Hariharasubrahmanian, Greer and SANKARAN substantially teach the claimed invention described in claim 1 (as rejected above).
Greer teaches the plurality of registers (paragraph 34, registers).
However Hariharasubrahmanian, Greer and SANKARAN do not explicitly teach a cyclic-redundancy check (CRC) generator configured to: (i) receive input and (ii) generate a CRC value from the input; and a multiplexor configured to: (i) receive, from the CRC generator, the CRC value and the input, (ii) select either the CRC value or the input, and (iii) provide, as part of the outputs, either the CRC value or the input as selected.
Zook in an analogous art teaches a cyclic-redundancy check (CRC) generator configured to: (i) receive input and (ii) generate a CRC value from the input; and a multiplexor configured to: (i) receive, from the CRC generator, the CRC value and the input, (ii) select either the CRC value or the input, and (iii) provide, as part of the outputs, either the CRC value or the input as selected (fig. 4, col. 4, lines 27-35, signals (digital data) applied both to an input port of CRC generator and a first input port of a multiplexer. An output port of the CRC generator is connected to a second input port of the multiplexer, multiplexer, output; col. 4, line 50, MUX select).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent Application Publication, SANKARAN’s Patent Application Publication with the teachings of Zook 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect data errors using cyclic-redundancy check.

As per claim 8, Hariharasubrahmanian, Greer, SANKARAN and Zook teach the additional limitations.
Zook teaches that a CRC field including a flag that is provided to the CRC generator and the multiplexor, and wherein the flag, when set, causes the CRC generator to generate the CRC value and the multiplexor to select the CRC value (col. 4, lines 49-50, CRC generator control bus, MUX select bus).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”), Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”) as applied to claim 1 above, and further in view of
Gopal (US 20080148011 A1, “Carry/Borrow Handling”).

As per claim 9, Hariharasubrahmanian, Greer and SANKARAN substantially teach the claimed invention described in claim 1 (as rejected above).

However Hariharasubrahmanian, Greer and SANKARAN do not explicitly teach determining that a particular instruction of the set of instructions contains a particular opcode field that indicates an addition operation.
Gopal in an analogous art teaches determining that a particular instruction of the set of instructions contains a particular opcode field that indicates an addition operation (paragraph 24, the opcode of the instruction, an addition operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent Application Publication, SANKARAN’s Patent Application Publication with the teachings of Gopal by including additionally determining that a particular instruction of the set of instructions contains a particular opcode field that indicates an addition operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform an addition operation for the data packet payload.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”),  as applied to claim 1 above, and further in view of
Merchant et al. (US 6112294, “Concurrent execution of multiple instructions in cyclic counter based logic component operation stages”).

As per claim 12, Hariharasubrahmanian, Greer and SANKARAN substantially teach the claimed invention described in claim 1 (as rejected above).
However Hariharasubrahmanian, Greer and SANKARAN do not explicitly teach that 
a particular instruction of the set of instructions includes a repeat value, and wherein the execution unit is configured to repeat execution of the particular instruction a number of times based on the repeat value.
Merchant et al. in an analogous art teaches that a particular instruction of the set of instructions includes a repeat value, and wherein the execution unit is configured to repeat execution of the particular instruction a number of times based on the repeat value (col. 7, line 62 to col. 8, line 1, a repeating sequence of eight clock cycles (a repeat value) corresponding to the maximum number of execution operation for an instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent Application Publication, SANKARAN’s Patent Application Publication with the teachings of Merchant et al. by including additionally that a particular instruction of the set of instructions includes a repeat value, and wherein the execution unit is configured to repeat execution of the particular instruction a number of times based on the repeat value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”), Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”) as applied to claim 1 above, and further in view of
Yuan et al. (US 20130119243 A1, “OPTICAL MONITORING MODULE”).

As per claim 13, Hariharasubrahmanian, Greer and SANKARAN substantially teach the claimed invention described in claim 1 (as rejected above).
However Hariharasubrahmanian, Greer and SANKARAN do not explicitly teach that the plurality of registers, the instruction memory and the execution unit are disposed upon a single field-programmable gate array (FPGA).
Yuan et al. in an analogous art teaches that the plurality of registers, the instruction memory and the execution unit are disposed upon a single field-programmable gate array (FPGA) (paragraph 87, registers, memory, processor on the FPGA).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent Application Publication, SANKARAN’s Patent Application Publication with the teachings of Yuan et al. by including additionally that the plurality of registers, the instruction memory and the execution unit are disposed upon a single field-programmable gate array (FPGA).
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claims 14, 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over
Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”) in view of Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”).

As per claim 14, Hariharasubrahmanian teaches a method for executing a set of instructions, the set of instructions define how to generate outputs that represent one or more data packets, and wherein segments of the outputs are copied from first parts of respective instructions in the set of instructions (col. 2, lines 18-29, a processor configured to execute the instructions, store instructions; data packets, data segments, a data packet including (copied) a segment of the data).
However Hariharasubrahmanian does not explicitly teach retrieving, from a plurality of registers, a data packet header.
Greer in an analogous art teaches retrieving, from a plurality of registers, a data packet header (paragraph 34, retrieve the header packet from registers, a data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent with the teachings of Greer by including additionally retrieving, from a plurality of registers, a data packet header.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide information in the data packet header for data packet transmission.

packet payload and an increment value; applying the increment value to the first part of the data packet payload to generate a second part of the data packet payload; storing, in the plurality of registers, the first part of the data packet payload with the increment value applied; and providing, as additional segments of the outputs, the data packet header, the first part of the data packet payload, and the second part of the data packet payload.
SANKARAN in an analogous art teaches a first part of a data packet payload and an increment value; applying the increment value to the first part of the data packet payload to generate a second part of the data packet payload (paragraph 18, receive data packets, receiving a first data segment comprising a first data length value; forming a second data segment that comprises: payload data from the first data segment; added data (an increment value) that is equal in size to the added data length value; and a second data length value equal to a sum of the first data length value and the added data length value; paragraph 20, receive a dataset, modify the dataset by adding payload data, forwarding the modified dataset); storing, in the plurality of registers, the first part of the data packet payload with the increment value applied; and providing, as additional segments of the outputs, the data packet header, the first part of the data packet payload, and the second part of the data packet payload (paragraph 32, the message is modified based upon the packet modification operation, add header, a modified message is created and stored in memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent and Greer’s Patent Application Publication with the teachings of SANKARAN by including additionally a first part of a data packet payload and an increment value; applying the increment value to the first part of the data packet payload to generate a second part of the data packet payload; storing, in the plurality of registers, the first part of the data packet payload with the increment value applied; 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide network messaging flow between computing devices.

As per claim 15, Hariharasubrahmanian, Greer and SANKARAN teach the additional limitations.
Hariharasubrahmanian teaches generating, by a processing element and from the outputs, the one or more data packets (col. 2, lines 18-29, a processor, generate, data segments, data packets, data includes a number of segments in separate packets; a data packet including a segment of the data).

As per claim 17, Hariharasubrahmanian, Greer and SANKARAN teach the additional limitations.
SANKARAN teaches the first part of the data packet payload with the increment value applied and the increment value; applying the increment value to the first part of the data packet payload with the increment value applied to generate a third part of the data packet payload
(paragraph 18, receive data packets, receiving a first data segment comprising a first data length value; forming a second data segment that comprises: payload data from the first data segment; added data (an increment value) that is equal in size to the added data length value; and a second data length value equal to a sum of the first data length value and the added data length value; paragraph 20, receive a dataset, modify the dataset by adding payload data, forwarding the modified dataset); storing, in the plurality of registers, the first part of the data packet payload with the increment value applied twice; and providing, as a further segment of 
Greer teaches retrieving, from the plurality of registers (paragraph 34, retrieve from registers).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”), Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”) as applied to claim 15 above, and further in view of
Jiang (US 9756154 B1, “High throughput packet state processing”).

As per claim 16, Hariharasubrahmanian, Greer and SANKARAN substantially teach the claimed invention described in claim 15 (as rejected above).
Hariharasubrahmanian teaches a first instruction of the set of instructions, a second instruction of the set of instructions, the first instruction, the second instruction, and all instructions therebetween (col. 2, lines 18-29, instructions; data packets).
However Hariharasubrahmanian, Greer and SANKARAN do not explicitly teach a start of packet indication and an end of packet indication, and wherein the processing element is configured to generate an individual data packet from a combination of individual outputs generated.
Jiang in an analogous art teaches a start of packet indication and an end of packet indication, and wherein the processing element is configured to generate an individual data packet from a combination of individual outputs generated (col. 3, lines 18-26, a processing unit, data packets, start packet data, end packet data, data unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to synchronize data packets for a transmitter and a receiver.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”), Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”) as applied to claim 14 above, and further in view of
Zook (US 5671237, “Cyclical redundancy check method and apparatus”).

As per claim 18, Hariharasubrahmanian, Greer and SANKARAN substantially teach the claimed invention described in claim 14 (as rejected above).
Greer teaches the plurality of registers (paragraph 34, registers).
However Hariharasubrahmanian, Greer and SANKARAN do not explicitly teach that a cyclic-redundancy check (CRC) generator is configured to: (i) receive input and (ii) generate a CRC value from the input; and wherein a multiplexor configured to: (i) receive, from the CRC generator, the CRC value and the input, (ii) select either the CRC value or the input, and (iii) provide, as part of the outputs, either the CRC value or the input as selected.
Zook in an analogous art teaches that a cyclic-redundancy check (CRC) generator is configured to: (i) receive input and (ii) generate a CRC value from the input; and wherein a multiplexor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent Application Publication, SANKARAN’s Patent Application Publication with the teachings of Zook by including additionally that a cyclic-redundancy check (CRC) generator is configured to: (i) receive input and (ii) generate a CRC value from the input; and wherein a multiplexor configured to: (i) receive, from the CRC generator, the CRC value and the input, (ii) select either the CRC value or the input, and (iii) provide, as part of the outputs, either the CRC value or the input as selected.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect data errors using cyclic-redundancy check.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hariharasubrahmanian (US 7009967 B1, “Systems and methods for transmitting data packets”), Greer (US 20040236982 A1, “System and method for in-order queue draining”) and SANKARAN (US 20150312384 A1, “MANAGING SEQUENCE VALUES WITH ADDED HEADERS IN COMPUTING DEVICES”) as applied to claim 14 above, and further in view of
Merchant et al. (US 6112294, “Concurrent execution of multiple instructions in cyclic counter based logic component operation stages”).

As per claim 20, Hariharasubrahmanian, Greer and SANKARAN substantially teach the claimed invention described in claim 14 (as rejected above).
However Hariharasubrahmanian, Greer and SANKARAN do not explicitly teach that a particular instruction of the set of instructions includes a repeat value, and wherein execution of the particular instruction is repeated a number of times based on the repeat value.
Merchant et al. in an analogous art teaches that a particular instruction of the set of instructions includes a repeat value, and wherein execution of the particular instruction is repeated a number of times based on the repeat value (col. 7, line 62 to col. 8, line 1, a repeating sequence of eight clock cycles (a repeat value) corresponding to the maximum number of execution operation for an instruction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hariharasubrahmanian’s Patent, Greer’s Patent Application Publication, SANKARAN’s Patent Application Publication with the teachings of Merchant et al. by including additionally that a particular instruction of the set of instructions includes a repeat value, and wherein execution of the particular instruction is repeated a number of times based on the repeat value.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to repeat an operation for a number of times for data packets.





Allowable Subject Matter

Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 10, the prior arts do not disclose that each of the set of instructions contains an opcode field, and wherein execution of the set of instructions further involves: determining that a particular instruction of the set of instructions contains a particular opcode field that indicates an addition-and-mask operation; and in response to the particular opcode field indicating the addition-and-mask operation: (i) retrieving from the plurality of registers, part of a second data packet, a base value, the increment value, and a mask, (ii) adding the increment value to the base value to form a sum; (iii) performing a logical AND operation of the mask and the sum to form a masked sum, (iv) storing, in the plurality of registers, the masked sum, (v) performing a logical OR operation of the part of the second data packet and the masked sum to update the part of the second data packet; and (vi) providing, as an additional segment of the outputs, the part of the second data packet as updated.

Claim 11 is a dependent claim upon claim 10.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 19, the prior arts do not disclose that each of the set of instructions contains an opcode field, the method further comprising: determining that a particular instruction of the set of instructions contains a particular opcode field that indicates an addition-and-mask operation; and  in response to the particular opcode field indicating the addition-and-mask operation: (i) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111